                       Case 3:20-cr-00352-IM               Document 1       Filed 07/31/20        Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.      3:20-mj-184
            GABRIEL E. AGARD-BERRYHILL                             )
              aka GABRIEL S. ECKERT                                )
                                                                   )
                                                                   )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      7/28/2020                 in the county of             Multnomah        in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 844(f)(1)                           Arson




         This criminal complaint is based on these facts:
See Affidavit of ATF SA AMANDA JOHNSON attached hereto and incorporated by reference.




         ✔ Continued on the attached sheet.
         u

                                                                                                  via telephone
                                                                                              Complainant’s signature

                                                                                       ATF SA AMANDA JOHNSON
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQHDWBBBBBBBBDPSP
              12:31

Date:             07/31/2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                         Hon. Jolie A. Russo, U.S. Magistrate Judge
                                                                                               Printed name and title
